Citation Nr: 0335588	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  98-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

Historically, the RO denied service connection for a left 
knee disorder in a January 1997 rating decision, which the 
veteran did not appeal.  The RO again denied service 
connection for a left knee disorder in a July 1998 rating 
decision.  On appeal, in a June 1999 decision, the Board 
determined that new and material evidence had been received 
to reopen the previously denied claim but remanded the case 
to the RO for additional development.  The matter now returns 
to the Board.  


REMAND

Review of the claims folder reveals that the veteran was 
scheduled for a VA examination in February 2002 but failed to 
report.  In August 2002 correspondence, the veteran explained 
that he did not fail to report for the examination but had 
been unable to attend due to a scheduling conflict.  He asked 
that the VA examination be rescheduled and, if it was not 
rescheduled, that he be afforded a Board videoconference 
hearing.  The RO subsequently issued a supplemental statement 
of the case in June 2003, indicating that service connection 
for a left knee disorder remained denied and explaining that 
no examination was necessary and therefore would not be 
rescheduled.  A May 2003 deferred rating action asked that 
the veteran's name be placed on the docket for a Board 
videoconference hearing.  However, there is no indication 
that such hearing was held prior to the RO forwarding the 
claims folder to the Board for appellate review or that the 
veteran withdrew his request for a hearing.  Thus, a remand 
is required in order to comply with the veteran's request for 
a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:
The RO should schedule the veteran for a 
Board videoconference hearing.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


